             Case 4:21-cv-05062-TOR                  ECF No. 12          filed 08/17/21     PageID.75 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington


                     CLETA L. CONNER,                                )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:21-CV-5062-TOR
                                                                     )
                LINCOLN NATIONAL LIFE                                )
                      COMPANY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is DISMISSED with prejudice, each party to bear
u
              their own costs and attorneys’ fees.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              THOMAS O. RICE
      on the parties’ Stipulated Motion for Dismissal with Prejudice (ECF No. 10).


Date: August 17, 2021                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                             s/ B. Fortenberry
                                                                                           %\ Deputy Clerk

                                                                             B. Fortenberry
